Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 1 of 17            FILED
                                                                   2020 Apr-06 PM 03:49
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




            EXHIBIT 6
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 2 of 17




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,   )
                                 )
                     Plaintiff,  )
                                 )
                                 ) Civil Action File No.
                                 ) 2:18-CV-01534-KOB
                                 )
     v.                          )
                                 )
CHUBB CUSTOM INSURANCE           )
COMPANY,                         )
                                 )
                     Defendant.  )
                                 )
_________________________________)

     MEMORANDUM OF LAW IN SUPPORT OF MOTION OF CHUBB
      CUSTOM INSURANCE COMPANY TO STRIKE PLAINTIFF’S
               AMENDED EXPERT DISCLOSURES

      Defendant Chubb Custom Insurance Company (“Chubb”) respectfully files

this memorandum of law in support of its motion to strike the amended expert

disclosures of plaintiff Haman, Inc. d/b/a Knight’s Inn’s (“Haman”), as follows:

I.    OVERVIEW

      This is an action for alleged breach of a policy of property insurance issued

by Chubb to Haman, as well as an action to compel appraisal of Haman’s claimed

damages and an action for alleged bad faith. Haman’s claimed damages arise out of

two events – a fire that occurred in one of Haman’s buildings on March 22, 2014,


                                       -1-
       Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 3 of 17




and a tornado that passed to the southwest of Haman’s hotel property on April 28,

2014.1 Haman’s designated experts on the causes of both losses are Chuck Howarth,

a public adjuster, and Thomas J. Irmiter, a residential building inspector. Haman also

designated Howarth as an expert on damages, the meaning of certain provisions in

the Chubb policy of insurance, and Chubb’s conduct in investigating the claims and

during the appraisal process.

II.    STATEMENT OF FACTS

       On November 15, 2018, this Court entered a scheduling order, which ordered

in part that “[d]isclosure of expert witnesses – including a complete report under

Rule 26(a)(2)(B) from any specifically retained or employed expert – is due from

plaintiff(s) by April 30, 2019.” [Doc. 18]. The scheduling order did not allow the

parties to supplement their disclosures, but instead, it ordered that a “complete

report” of each of plaintiff’s expert’s opinions must be provided by the deadline. On

the last day for serving plaintiff’s expert disclosures and expert reports - April 30,

2019 - Haman served Chubb with its Designation of Expert Witnesses, with attached

Exhibits “A,” “B” and “C.” See, exhibit 1 to the motion of Chubb to strike Plaintiff’s

Amended Expert Disclosures.




1
 Haman’s complaint incorrectly alleges the tornado passed by on April 28, 2015. [Doc. 1-1, ¶ 10].
This is a typographical error. Both parties agree the date of the tornado was April 28, 2014.
                                              -2-
       Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 4 of 17




       A.     Haman’s Designation of Howarth As An Expert

       On April 30, 2019, Haman designated Chuck Howarth as its expert witness

regarding “the specific damages to the Knights Inn that were caused by both the fire

loss and the storm loss,” “damages assessments … as they relate to damage, repair

costs, replacement costs and actual cash value,” “insurance principles and policy

terms and conditions and the requirements of good faith,” and “the claims handling

and … the appraisal conduct of Chubb and its representatives.” Exhibit 1, p. 1-2.

       Haman’s expert designation stated incorrectly that Howarth’s “valuation of

loss [and] summary of opinions are attached hereunder as Exhibit “A.” Id. In fact,

Haman did not include Howarth’s valuations of the two losses with its disclosures,

and Howarth’s estimates of the actual cash value (ACV) of the damages were not

provided to Chubb by the time of Howarth’s deposition. See, exhibits 47, 48 and 49

to the deposition of Howarth, which are the Howarth’s replacement cost (RCV)

estimates only for the wind and fire claims.2

       With regard to Howarth’s other opinions, including the causes of the losses,

the meaning of the Chubb insurance policy provisions and Howarth’s criticisms of

Chubb’s claims handling and appraisal conduct, Haman never provided any report




2
 Howarth’s deposition and exhibits are attached as Exhibit 2 to the motion of Chubb to strike
plaintiff’s amended expert disclosures.
                                            -3-
       Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 5 of 17




of Howarth’s opinions and the bases for them as required by Rule 26(a)(2)(B) and

this Court’s scheduling order.

       Because Haman failed to comply with this Court’s scheduling order, Chubb’s

counsel was forced to take Howarth’s deposition without having the benefit of any

prior disclosure of Howarth’s opinions regarding the cause of the wind and fire

losses, the alleged meanings of the Chubb insurance policy provisions, Howarth’s

criticisms of Chubb’s claims handling and appraisal conduct, or Howarth’s opinions

regarding the actual cash value (ACV) of Haman’s damages.

       Chubb took Howarth’s deposition on January 8, 2020. Howarth testified that

the written damages estimates he provided to Chubb were strictly replacement cost

estimates. Deposition of Chuck Howarth, p. 172, l. 18-21. When preparing those

damages estimates, Howarth did not apply depreciation to determine the actual cash

value [of Haman’s damages]. Id., p. 146, l. 20-25; p. 147, l. 1-4; p. 173, l. 1-4; l. 16-

17. With regard to the fire damage claim, Howarth attempted to estimate the ACV

of the damages off the top of his head at his deposition, without having prepared a

depreciation schedule. He testified:

       Q.     Do you have an estimate in connection with the fire damage in
              which you calculated the actual cash value of the damages?

       A.     I don’t have it written out, I can tell you that depreciation on a
              loss like this, fire loss like this, with the kind of materials
              replaced, is going to run in the 12 percent range.

Id., p. 173, l. 5-11.
                                          -4-
       Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 6 of 17




      B.     Haman’s Amended Rule 26 Expert Disclosures For Charles
             Howarth

      On February 13, 2020, long after the time prescribed by this Court for serving

plaintiff’s “complete” expert disclosures, and after the conclusion of Howarth’s

deposition, Haman served its amended Rule 26 expert disclosure for Charles

Howarth, exhibit 3 to Chubb’s motion to strike Haman’s amended expert

disclosures, attaching two 1-page documents amending Howarth’s damages

estimates for the fire and wind losses to include the alleged actual cash value (ACV)

of the damages.

      In item 4 of its amended disclosures, Haman stated that Howarth’s estimates

for replacement cost (and therefore, his estimates for actual cash value, which is

replacement cost less depreciation) “do not set forth the entire damage claim of the

Plaintiff. … The correct replacement costs, under the circumstances, will be those

costs to repair or replace at the time the repairs or replacement are made. Mr.

Howarth will testify to those costs and will provide documentation for same.”

Exhibit 3, p. 2-3. Thus, Howarth’s opinions regarding Haman’s damages continue

to evolve and those opinions and supporting documentation have not yet been

provided in their entirety to Chubb. Presumably, Haman intends to disclose this

information for the first time on the witness stand at trial.




                                          -5-
       Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 7 of 17




       Haman’s amended Rule 26 expert disclosure further stated that Howarth will

opine that the conduct of Chubb and its appraiser allegedly was improper, a breach

of the parties’ agreement and a violation of the insurance contract language. Exhibit

3, p. 3. However, the amended disclosure did not attach a narrative from Howarth

summarizing his opinions with regard to Chubb’s conduct or the factual basis, as

required by Rule 26.

       Thus, as of the date of filing this memorandum, Haman has not provided a

proper disclosure or expert report for Howarth that complies with Rule 26 on any of

the matters on which Howarth proposes to testify as an expert, and moreover,

Howarth’s deposition has already been taken and discovery has expired.

       C.     Haman’s Designation Of Irmiter As An Expert

       On April 30, 2019, Haman designated Thomas Irmiter as its expert witness

regarding “the storm claims and the scope of the damage,” and “the testimony of

Defendant’s representatives.”3 Designation of Expert Witnesses, p. 3. In other words,

Irmiter is an alleged expert of the causes of the losses. Exhibit “C” to Haman’s expert

designation contained a Storm Damage Report prepared by Irmiter’s company,

Forensic Building Science, Inc. (“FBS”), which included Irmiter’s opinions and

those of an undisclosed expert, Brian Johnson, P.E., regarding causation in



3
 Irmiter proposes to offer expert opinion testimony criticizing the causation opinions of Chubb’s
experts.
                                              -6-
       Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 8 of 17




connection with the wind claim. Haman previously provided another FBS report that

contained Irmiter’s opinions regarding causation in connection with the fire claim.

See, exhibit 36 to the deposition of Irmiter.

      Chubb took the deposition of Irmiter on December 27, 2019 and questioned

him at length regarding the contents of his reports, his opinions on causation and

damages, the details of his investigation of the two losses, and his methodology in

arriving at the opinions disclosed in his reports. See, exhibit 4 to Chubb’s motion to

strike plaintiff’s amended expert disclosures.

      D.     Haman’s Amended Rule 26 Expert Disclosure For Tom Irmiter

      On February 13, 2020, long after the time prescribed by this Court for serving

plaintiff’s expert disclosures, and after the conclusion of Irmiter’s deposition,

Haman served its amended Rule 26 expert disclosure For Tom Irmiter, exhibit 5 to

Chubb’s motion to strike plaintiff’s amended expert disclosures. Sections 2 and 3 of

the amended disclosures restated and summarized portions of Irmiter’s deposition

testimony and opinions given by Irmiter on direct examination by Haman’s counsel,

which opinions were not disclosed to Chubb’s counsel before Irmiter’s deposition.

Specifically, the amended disclosures stated that Irmiter will testify at trial that

allegedly nothing was salvageable in the building damaged by fire, except the

building’s concrete foundation and walls; that the building damaged by fire allegedly

was a total loss; and that the replacement cost values and construction cost values


                                         -7-
       Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 9 of 17




provided by Howarth allegedly are fair and reasonable. None of these opinions were

previously provided in either of Howarth’s expert reports, notwithstanding that

“complete” reports of Howarth’s opinions were required to be provided to Chubb no

later than April 30, 2019. [Doc. 18].

III.   ARGUMENT AND CITATION OF AUTHORITY

       The untimely amended expert disclosures served by Haman on February 13,

2020, nearly ten months after the deadline specified in this Court’s scheduling order

[Doc. 18], should be stricken and Haman’s experts Howarth and Irmiter should be

precluded from testifying at trial regarding any of the matters contained in the

amended expert disclosures. The Federal Rules of Civil Procedure require retained

experts to produce a written report containing “a complete statement of all opinions

the witness will express and the basis and reasons for them” and “the facts or data

considered by the witness,” among other information. Fed. R. Civ. P. 26(a)(2)(B).

“[T]he expert witness discovery rules are designed to allow both sides in a case to

prepare their cases adequately and to prevent surprise.” Cooper v. Southern Co.,

390 F.3d 695, 728 (11th Cir. 2004), overruled on other grounds by Ash v. Tyson

Foods, Inc., 546 U.S. 454, 457–58 (2006).

       When a court sets a deadline in a scheduling order for expert disclosures, the

expert’s written report must be submitted within that period. Fed. R. Civ. P.

26(a)(2)(D). “If a party fails to provide information or identify a witness as required


                                         -8-
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 10 of 17




by Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1) “The sanction of

exclusion for failure to disclose pursuant to Fed. R. Civ. P. 26(a) ... is self-executing

and automatic unless the non-disclosing party demonstrates that the failure to

disclose was ‘substantially justified’ or ‘harmless.’” Gottstein v. Flying J, Inc., CV

00-BU-3252-S, 2001 WL 36102290 (N.D. Ala. Sept. 27, 2001). The burden is on

the nondisclosing party to demonstrate either that its failure to disclose was

substantially justified or that the failure is harmless. See Abrams v. Ciba Specialty

Chemicals Corp., 2010 WL 779283, note 13 (S.D. Ala. March 2, 2010) (citations

omitted).

      Expert opinions provided in an untimely fashion and not in compliance with

the court’s scheduling order should be excluded. In Romero v. Drummond Co., 552

F.3d 1303, 1323–24 (11th Cir. 2008), the Eleventh Circuit Court of Appeals affirmed

this very Court’s exclusion of the testimony of plaintiff’s three experts because the

disclosure reports did not comply with the requirements of Federal Rule of Civil

Procedure 26(a)(2)(B). Specifically, the reports lacked the substance required by the

rule and were provided on the last day under the scheduling order; therefore, they

could not be supplemented. The Court of Appeals in Romero held as follows:

      The plaintiffs argue that the district court should have allowed them to
      supplement their reports, but we disagree. In May 2004, the district
                                          -9-
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 11 of 17




      court entered a scheduling order that required the plaintiffs to disclose
      their expert witnesses by March 15, 2005, and in March 2005, the
      district court extended the deadline to July 18, 2005. Under Rule
      26(a)(2)(c), parties must “make [expert] disclosures at the times and in
      the sequence that the court orders.” The plaintiffs failed to provide any
      sufficient disclosures “as required by Rule 26(a),” before the deadline,
      so they could not offer any expert witnesses at trial. See Fed.R.Civ.P.
      37(c)(1). Their decision to make their disclosures on the deadline, July
      18, also meant that there might be no opportunity to supplement the
      disclosures. Rule 26(e)(2) states, “Any additions or changes to [the
      disclosure report] must be disclosed by the time the party's pretrial
      disclosures under Rule 26(a)(3) are due.” Rule 26(a)(3)(B) provides
      default deadlines that apply “[u]nless the court orders otherwise.” The
      district court ordered otherwise; it provided an extended deadline of
      July 18, at which time disclosure reports and any supplements were due.

In this case, Haman’s failure to provide the complete reports of its experts Howarth

and Irmiter by the deadline mandated in this Court’s scheduling order – April 30,

2019 - was not substantially justified or harmless and mandates the sanction of

striking Haman’s amended expert disclosures and precluding Howarth and Irmiter

from testifying at trial on any of the matters contained in the amended disclosures.

      A.     The Failure Was Not Substantially Justified

      Substantial justification is “justification to a degree that could satisfy a

reasonable person that parties could differ as to whether the party was required to

comply with the disclosure request.” Hewitt v. Liberty Mut. Group, Inc., 268 F.R.D.

681, 682 (M.D. Fla.2010). “The proponent's position must have a reasonable basis

in law and fact. The test is satisfied if there is [a] genuine dispute concerning

compliance.” AllState Ins. Co. v. Jackson, 2007 U.S. Dist. Lexis 81952, *10 (S.D.


                                       - 10 -
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 12 of 17




Ala. Nov. 5, 2007)(Citation omitted). In this case, there is no dispute that both parties

were required to comply with the expert disclosure deadlines in this Court’s

scheduling order. Neither party requested an extension of those deadlines.

      Haman’s expert designations, served on the deadline of April 30, 2019, stated

that Howarth and Irmiter would testify as experts on a variety of topics on which

they did not provide expert reports. However, while Haman designated Howarth as

an expert on the actual cash value (ACV) of its damages, exhibit 1 to Chubb’s motion

to strike amended disclosures, Haman did not provide Howarth’s ACV figures until

February 13, 2020, after Howarth’s deposition, when Haman served its amended

expert disclosures with Howarth’s attached ACV charts. According to the amended

disclosure, exhibit 3 to Chubb’s motion to strike amended disclosures, Howarth still

has not arrived at his final opinions regarding the alleged replacement cost (RCV)

of the damages, and therefore, the resulting actual cash value of Haman’s damages.

Moreover, Howarth still has not provided an expert report containing his opinions

on the alleged meaning of the Chubb policy provisions and his opinions regarding

Chubb’s conduct in investigating Haman’s claim and its conduct during the appraisal

process.

      Haman’s counsel presumably prepared Howarth and Irmiter for their

depositions, and at those depositions Haman’s counsel attempted on direct

examination to elicit testimony from both experts regarding a variety of topics on


                                         - 11 -
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 13 of 17




which written reports were not prepared. Haman and its experts simply disregarded

their Rule 26 obligations and this Court’s order to provide “complete expert reports”

– i.e., written reports in compliance with Rule 26 - by the deadline mandated in the

scheduling order. Such failure was not substantially justified. In St. Paul Fire &

Marine Ins. Co. v. Drummond Co., Inc., No. 2:11-CV-02695-JEO, 2013 WL

12147716, at *3 (N.D. Ala. Jan. 28, 2013), the court found that Travelers’ failure to

timely disclose an expert was not substantially justified, holding:

      Travelers neither obtained consent from Drummond to modify the
      expert disclosure deadlines nor filed a motion with the court to amend
      the same. Given that Travelers had ample time to rectify any procedural
      oddities in the timing of expert disclosure in this case, but did not do
      so, it cannot in good faith now argue that because the timing of the
      disclosures did not make sense, Travelers was substantially justified in
      failing to disclose Dr. Fedoruk in a timely manner.

Because Haman’s failure to provide written expert reports in compliance with Rule

26 for all of Howarth’s and Irmiter’s opinions by the deadline mandated in the

scheduling order was not substantially justified, Haman’s amended expert

disclosures should be stricken and not considered a timely or effective remedy of

Haman’s non-compliance.

      B.     The Failure Was Not Harmless

      The failure to timely make the required disclosures is harmless only when

there is no prejudice to the party entitled to receive disclosure. Hewitt v. Liberty

Mut. Group, Inc., 268 F.R.D. 681, 6823 (M.D. Fla.2010). As in Romero, supra, the


                                        - 12 -
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 14 of 17




scheduling order in this case did not allow the parties to supplement or amend their

expert disclosure reports. The “complete report[s]” were due no later than April 30,

2019. Instead of complying with this Court’s order or seeking an extension, Haman

waited until after Chubb deposed Haman’s experts to amend its disclosures. This

intentional delay has precluded Chubb’s counsel from preparing effectively to cross-

examine Haman’s experts on their opinions, and precluded Chubb from preparing

its own experts and expert reports to rebut the opinions of Haman’s experts. Chubb

has been substantially prejudiced.

      The court in Drummond, supra, held that the untimely disclosures were not

harmless, reasoning as follows:

      While Drummond may still have time to depose Dr. Fedoruk, this does
      not render the decision harmless. Indeed, Drummond was harmed by
      the fact that it had to reconsider its litigation strategy in light of an
      expert disclosure almost six months after the initial disclosure deadline.
      In short, because there is no evidence that the untimely disclosure was
      caused by an honest mistake or that, prior to the untimely disclosure of
      Dr. Fedoruk, Drummond had sufficient knowledge that Travelers
      intended to offer an expert witness on the causation issue, the untimely
      disclosure was not harmless.

Drummond, 2013 WL 12147716, at *4. In this case, the harm to Chubb and the

disruption to its litigation strategy was worse than in Drummond. Haman did not

serve its amended expert disclosures until after Chubb had deposed Howarth and

Irmiter and after the deadline expired for Chubb to serve its experts’ reports. Thus,




                                        - 13 -
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 15 of 17




Chubb has been deprived of the opportunity to prepare for, cross-examine and rebut

the expert opinions of Haman’s experts Howarth and Irmiter.

IV.   CONCLUSION

      For the reasons and on the grounds discussed above, Haman’s amended expert

disclosures served February 13, 2020 regarding the opinions and expected trial

testimony of its experts Howarth and Irmiter should be stricken, and those experts

should be precluded from testifying at trial regarding the matters contained in the

amended expert disclosures.

      This 6th day of April, 2020.

                                      /s/ Wayne D. Taylor
                                      WAYNE D. TAYLOR
                                      Georgia Bar No. 701275
                                      Admitted pro hac vice
                                      MICHELLE A. SHERMAN
                                      Georgia Bar No. 835980
                                      Admitted pro hac vice
                                      MOZLEY, FINLAYSON & LOGGINS LLP
                                      1050 Crown Pointe Parkway
                                      Suite 1500
                                      Atlanta, Georgia 30338
                                      Tel: (404) 256-0700
                                      Fax: (404) 250-9355
                                      wtaylor@mfllaw.com
                                      msherman@mfllaw.com

                                      -and-
                                      MARK D. HESS
                                      Alabama Bar No. ASB-0008-E66M
                                      HAND ARENDALL HARRISON SALE
                                      LLC

                                      - 14 -
Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 16 of 17




                             1801 5th Avenue North, Suite 400
                             Birmingham, Alabama 35203
                             Tel: (205) 324-4400
                             Fax: (205) 322-1163
                             mhess@handfirm.com

                             -and-

                             DAVID A. LEE
                             Alabama Bar No. ASB-3165-E47D
                             PARSONS, LEE & JULIANO, P.C.
                             600 Vestavia Parkway, Suite 300
                             Birmingham, AL 35216
                             Tel: 205-326-6600
                             Fax: 205-324-7097
                             dlee@pljpc.com



                             Attorneys for Defendant
                             Chubb Custom Insurance Company




                              - 15 -
      Case 2:18-cv-01534-KOB Document 69-7 Filed 04/06/20 Page 17 of 17




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of April, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following: Gary V. Conchin, Kenneth B. Cole, Jr.,
Franklin Taylor Rouse, Gregory A. Brockwell, and Jason R. Smith, and I certify that
I have e-mailed and mailed by United States Postal Service the document to the
following non-CM/ECF participants:

      N/A
                                       /s/ Wayne D. Taylor
                                       Wayne D. Taylor
                                       Georgia Bar No. 701275
                                       Admitted pro hac vice




                                         16
